927 N.E.2d 75 (2010)
Louise BRADLEY et al., etc., respondents,
v.
SEARS, ROEBUCK AND COMPANY, petitioner.
No. 110197.
Supreme Court of Illinois.
May 26, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Fifth District, is directed to vacate its order denying leave to appeal in Bradley, et al. v. Sears, Roebuck & Company, Nos. 5-10-0028 and 06-L-95 (03/04/10). The appellate court is directed to allow leave to appeal, and to hear the appeal on its merits.